DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the invention of Group II encompassing claims 2-16 and 21 is acknowledged. The restriction is made final without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “…wherein the antiviral material is BiaXam.” However, BiaXam is a trademark. MPEP 2173.05(u) states that if the trademark name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC 112(b). The claim scope is uncertain since the trademark or tradename cannot be used properly to identify any particular material or product. Correction is required.
Claim 16 recites “…wherein the antiviral material is Cupron fiber.” However, Cupron fiber is a trademark. MPEP 2173.05(u) states that if the trademark name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC 112(b). The claim scope is uncertain since the trademark or tradename cannot be used properly to identify any particular material or product. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-6, 8-13, 15 and 21 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Agrawal et al. (US 2015/0147372).
Agrawal is directed to antimicrobial composition comprising surface functionalized particles. Exemplified articles include shoe and shoe soles (i.e. shoe inserts (see Table 3: 25 and 27) (see instant claims 12 and 13). The antimicrobial active is to be a metal such as copper (II) (Cu2+) (see [0023, 0024 and Example 1) (see instant claims 8, 9, 15 and 21) wherein the antimicrobial metal has an average size of less than about 1000 nm, e.g. 300 nm, 30 nm (see [0019, 0046]) (see instant claims 10 and 11). The amount of antimicrobial copper in the article is at least 51% by weight (see claim 16) (see instant claims 2-5). The antimicrobial composition may be provided in the matrix and/or as a coating on to the surface of the article to be functionalized (see [0060] and claims 21 and 22). The coating of the antimicrobial metal on toe a surface is understood as being positioned such that the antiviral metal is at least partially exposed on the at least one contact surface (see instant claim 6). The antimicrobial metal may be active against bacteria and viruses (see [0003, 0196]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2015/0147372) in view of Menke et al. (WO 2007010017; evidenced by machine translation).
Agrawal is relied upon for rejection of claims 2-6, 8-13, 15 and 21 under 102(a)(1).
Agrawal fails to teach the base material as having a lower coefficient of friction that the antiviral metal coated surface.
Menke is directed to the manufacture of coated objects such as shoe inserts (see page 2) wherein the coating provides a lower coefficient of friction relative to the coated base substrate which possesses a higher coefficient of friction. The coating may comprise antimicrobial actives. The application of the low coefficient of friction coating reduces the stickiness and tendency to foul (see page 2) and imparts increased surface lubricity, high abrasion resistance and pleasantly soft touch (see page 2). Thus, it would have been obvious to modify Agrawal’s composition such that the coated articles, i.e. shoe inset, was such that the coating provided a lower surface friction than the base material with a reasonable expectation for success in imparting improved properties to the end product, e.g. pleasantly soft touch, reduction in fouling, etc. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611